Exhibit 99.1 NEWS RELEASE for July 29, 2015 at 4:05 PM ET GENTHERM REPORTS 2-MONTH RESULTS Net Income Up Year Over Year 19% for Both Periods; Wins First Contract for New Thermal Management System for Batteries after Close of Quarter NORTHVILLE, MI (July 29, 2015) Gentherm (NASDAQ-GS:THRM), the global market leader and developer of innovative thermal management technologies, today announced its financial results for the second quarter and six months ended June 30, 2015. For the 2015 second quarter and first six months, revenues increased to $213.4 million and $420.4 million, respectively, from $206.2 million and $400.1 million for the comparable prior year periods.Net income for this year’s second quarter and first six months increased to $19.5 million and $39.3 million, respectively, from net income in the 2014 second quarter and first six months of $16.4 million and $33.0 million. “We had a very busy and productive quarter, and we are seeing solid business activity and growth in all of our divisions around the world,” said President and CEO Daniel R. Coker. “Our new business launches are also going well. Revenue in the first year we have owned our GPT (Gentherm Global Power Technologies) business is up about 54 percent, and based on the very strong early market testing of the new Atmos™ mattress, we expect the bed business to grow significantly during the second half of the year. We are growing revenues solidly in terms of local currencies in Europe, Canada and Asia, but the strength of the U.S. Dollar has impacted our revenue translated into U.S. Dollars by more than $25 million for the first half compared with the prior year.Fortunately, our costs are being affected favorably by exchange rate shifts so there has been no significant negative impact on profits from the revenue reduction.” “We are very pleased with our performance in terms of operations, keeping expenses in check and generating solid gross margins in the 30 percent range, and our earnings are right on target,” Coker added. “All our core competencies are performing as planned. Our major headwind continues to be the strong U.S. Dollar, compared with local currencies, particularly the Euro, which has reduced our reported revenue but fortunately has not negatively impacted our earnings.” After the close of the quarter, the Company was awarded its first contract for its new battery thermal management system (BTM), a thermoelectric cooling system for batteries used in hybrid and electrified vehicles. The five-year contract, awarded by a major global automobile manufacturer, could generate up to $25 million in annual revenue with the first shipments to begin for model year 2017, Coker added. “This is a very significant contract win for us because it opens up a brand new global market for Gentherm and enables us to leverage our thermal management technology and skills in an important new product category,” Coker said. “As future vehicles become more and more electrified, their batteries need to be actively cooled to ensure a longer service life. The design created by our engineers has proven it can uniquely cool virtually any kind of battery packaging configuration used in vehicles in our target markets. We expect this to be a significant new growth opportunity for us that should increase as we work with more vehicle manufacturers andthe hybrid and electrified vehicle markets expand.” Second Quarter Financial Highlights For the 2015 second quarter, revenues were $213.4 million compared with $206.2 million in the prior year period.The revenue increase for the quarter was driven by continued strong shipments of the Company’s Climate Control Seat (CCS™) systems and a year-over-year increase of 54 percent in revenue to $12.5 million for GPT, which was acquired at the beginning of the second quarter of 2014 on April 1, 2014. Foreign currency translation of the Company’s Euro-denominated product revenue for this year’s second quarter had a significant impact on the Company’s product revenue results since the average U.S. Dollar/Euro exchange rate in this year’s second quarter was 1.11 compared to 1.37 in the second quarter of 2014.Consequently, the Company’s Euro dominated revenues, which have increased by 7 percent in Euros, have decreased in U.S. Dollar reported product revenues.The strong U.S. Dollar against certain other currencies had similar impacts on the Company’s reported product revenues.Had the 2015 average exchange rate for this period been the same as the 2014 average exchange rate for these currencies, Gentherm’s product revenues would have been $13.7 million higher than the revenues actually reported for the second quarter of 2015.Adjusting for this unfavorable currency translation impact, the second quarter 2015 product revenues would have been $227.1 million or 10 percent higher than the second quarter 2014, reflecting higher unit volumes in substantially all of the Company’s markets and products. CCS revenue in the 2015 second quarter, compared with the 2014 second quarter, increased by $10.1 million, or 12 percent, to $95.9 million.This increase resulted from new program launches since the first quarter 2014, strong production volumes and related sales of vehicles equipped with CCS systems, particularly vehicles in the luxury segment of the automotive market.One example of a new vehicle launch is the redesigned Ford Mustang, which now offers CCS for the first time. Seat heater revenue in this year’s second quarter decreased year-over-year by approximately $8.0 million, or 10 percent, to $74.1 million, reflecting the unfavorable impact of the declining Euro exchange rate.The Company’s European denominated sales consist primarily of its seat heater products, whereas its CCS sales in Europe are primarily denominated in U.S. Dollars.Therefore, the unfavorable impact of the lower Euro translation rate is focused primarily on the Company’s seat heater product sales.Adjusted for the decline in the value of the Euro, seat heater sales actually increased due to market penetration on certain vehicle programs and stronger vehicle production volumes, including those in Europe. Gentherm also had significant sales growth of its steering wheel heater product, which increased by $1.3 million, or 15 percent year over year, to $10.3 million.
